                 Case 1-19-41412-cec              Doc 10        Filed 06/20/19          Entered 06/21/19 00:21:07

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-41412-cec
Yvonne A. Hannam                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 2                          Date Rcvd: Jun 18, 2019
                                      Form ID: 318DF7                    Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2019.
db              Yvonne A. Hannam,   53 Margaret St,    Staten Island, NY 10308-2256
smg            +NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9493293         Comenitybank/New York,    Attn: Bankruptcy,   PO Box 18215,    Columbus, OH 43081
9493297       ++FORSTER & GARBUS LLP,    60 VANDERBILT MOTOR PARKWAY,    P O BOX 9030,   COMMACK NY 11725-9030
               (address filed with court: Forster & Garbus, LLP,      60 Vanderbilt Motor Pkwy,
                 Commack, NY 11725-5710)
9493301         Selip & Stylianou,    199 Crossways Park Dr,    Woodbury, NY 11797-2016
9493303         Sharinn & Lipshie, PC,    200 Garden City Plz Ste 506,    Garden City, NY 11530-3341

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jun 18 2019 18:43:56
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Jun 18 2019 18:43:20
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,     New York, NY 10014-9449
9493289         EDI: AMEREXPR.COM Jun 18 2019 22:33:00      Amex,   Correspondence/Bankruptcy,     PO Box 981540,
                 El Paso, TX 79998-1540
9493290         EDI: AMEREXPR.COM Jun 18 2019 22:33:00      Amex,   PO Box 981537,    El Paso, TX 79998-1537
9493291         EDI: CAPITALONE.COM Jun 18 2019 22:33:00      Capital One,   Attn: Bankruptcy,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
9493292         EDI: CAPITALONE.COM Jun 18 2019 22:33:00      Capital One Bank USA N,     PO Box 30281,
                 Salt Lake City, UT 84130-0281
9493294         EDI: WFNNB.COM Jun 18 2019 22:33:00      Comenitybank/Ny&Co,    PO Box 182789,
                 Columbus, OH 43218-2789
9493295         EDI: DISCOVER.COM Jun 18 2019 22:33:00      Discover Fin Svcs LLC,    PO Box 15316,
                 Wilmington, DE 19850-5316
9493296         EDI: DISCOVER.COM Jun 18 2019 22:33:00      Discover Financial,    PO Box 3025,
                 New Albany, OH 43054-3025
9493300         E-mail/Text: bankruptcynotice@nymcu.org Jun 18 2019 18:43:30       Municipal Credit Union,
                 185 Montague St,   Brooklyn, NY 11201-3600
9493299         E-mail/Text: bankruptcynotice@nymcu.org Jun 18 2019 18:43:30       Municipal Credit Union,
                 PO Box 3205,   New York, NY 10007
9493304         EDI: RMSC.COM Jun 18 2019 22:33:00     Syncb/Care Credit,    950 Forrer Blvd,
                 Kettering, OH 45420-1469
9493305         EDI: RMSC.COM Jun 18 2019 22:33:00     Syncb/Home Design Furn,     C/o,    PO Box 965036,
                 Orlando, FL 32896-5036
9493306         EDI: RMSC.COM Jun 18 2019 22:33:00     Syncb/Home Design SE,     Attn: Bankruptcy,
                 PO Box 965060,   Orlando, FL 32896-5060
9493307         EDI: RMSC.COM Jun 18 2019 22:33:00     Synchrony Bank/Care Credit,      Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9493302*          Selip & Stylianou, LLP,   199 Crossways Park Dr,   Woodbury, NY 11797-2016
9493298         ##Mel S Harris & Associates, LLC,   5 Hanover Sq Fl 8,    New York, NY 10004-2752
                                                                                              TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2019                                            Signature: /s/Joseph Speetjens
             Case 1-19-41412-cec        Doc 10    Filed 06/20/19     Entered 06/21/19 00:21:07




District/off: 0207-1         User: admin                 Page 2 of 2                   Date Rcvd: Jun 18, 2019
                             Form ID: 318DF7             Total Noticed: 22

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;mcorwin@windelsmarx.com;n159@ecfcbis.com
              Kevin Zazzera    on behalf of Debtor Yvonne A. Hannam kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 3
              Case 1-19-41412-cec                      Doc 10   Filed 06/20/19     Entered 06/21/19 00:21:07


Information to identify the case:
Debtor 1              Yvonne A. Hannam                                           Social Security number or ITIN   xxx−xx−2586
                      First Name   Middle Name    Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−19−41412−cec



Order of Discharge and Final Decree                                                                               Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Yvonne A. Hannam




IT IS FURTHER ORDERED:

        • Alan Nisselson (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: June 18, 2019                                                 s/ Carla E. Craig
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree                page 1
          Case 1-19-41412-cec          Doc 10     Filed 06/20/19       Entered 06/21/19 00:21:07


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
